DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 06/14/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-12 and 14-23 are currently under examination. Claim 13 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/743,588, filed 10/10/2018, and 62/587,773, filed 11/17/2017, are acknowledged.
Withdrawn Objections/Rejections
The claim rejections of claims 13 and 19 under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on pages 7-8) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 06/14/2022 regarding invocation of 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims 1, 22 and 23 with the limitations “applying a pulse sequence with a spiral trajectory to obtain k-space data corresponding to the area of interest; extracting a central region of k-space for each spiral and performing cardiac self-gating using a 2D-self-gated signal generated from gridding of the acquired imaging data” and “wherein the motion correction comprises of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis” for claim 1, “applying a pulse sequence with a spiral trajectory to obtain k-space data corresponding to the area of interest”, “extracting a central region of k-space for each spiral and performing cardiac self- gating using a 2D-self-gated signal generated from gridding of the acquired imaging data“ and “the motion correction comprises of images between the images for each heart- beat to determine corrective displacements on a heart-beat by heart-beat basis” for claim 22 and “applying a pulse sequence with a spiral trajectory to obtain k-space data corresponding to the area of interest; extracting a central region of k-space for each spiral and performing cardiac self-gating using a 2D-self-gated signal generated from gridding of the acquired imaging data”, “the motion correction comprises of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis” for claim 23 for clarification of the claim language which limitations are introducing subject matters that have not yet been prosecuted and are changing the scope of the claims necessitating new grounds of rejection.
 Applicant argues (on pages 9-10) that Li does not teach a continuous acquisition using a “spiral trajectory”.
In response, the argument is found moot since the argument is directed to the reference Li which is not relied upon for the rejection of the independent claims 1, 22 and 23.
Applicant argues (on page 10) that the combination of Feng with Li is not proper since Li teach the use of radial trajectories.
In response, the argument is found moot since the argument is directed to the reference Li which is not relied upon for the rejection of the independent claims 1, 22 and 23.
Applicant argues (on page 10) that Feng does not teach the amended limitation “using a 2D-self-gated signal generated from gridding of the acquired imaging data”.
In response, the examiner is considering the argument as moot since it is directed to subject matter that has not yet been prosecuted.
Applicant further argues (on page 10) that Liu does not teach “performing cardiac self- gating using a self-gating signal extracted from a central region of k-space”.
In response, the examiner has considered that the Imaging device is performing a data acquisition with scanning the k-space as represented in Fig.1 wherein” the respiratory and cardiac self-gating signals were derived from the center of mass of the z-intensity profile in multiecho hybrid 3D radial imaging” in the caption, therefore performing cardiac self-gating using the self-gating signal from the central region of the k-space as claimed. Therefore Liu is teaching a generic method for performing cardiac self-gating method by using self-gating signals from the central region of the k-space. The examiner is therefore considering the Applicant’s argument as not persuasive.
Applicant argues (on page 11) that the references of record do not teach the amended limitations of the independent claims.
 In response, the examiner is considering the Applicant’s arguments as moot since they are directed to subject matter not previously prosecuted and since these amended limitations are changing the scope of the claims therefore necessitating new grounds of rejection.
Applicant argues (on page 11) for the dependent claims that they are patentable due to their dependency from the independent claims.
In response, absent to the contrary, the examiner is considering new grounds of rejection for addressing the subject matter introduced in the amended independent claims and is considering the Applicant’s arguments for the dependent claims as also moot since the same response applies from the independent claims above to the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
For the record and clarity of the rejections, the text/limitation placed in brackets as shown are not taught by the cited references : [...limitation not taught by references...].

Claims 1, 2, 6, 9, 11, 12, 17, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017)  in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013). 
Regarding claim 1, Bi teaches a method for free-breathing cine imaging ([0009] “performing a free-breathing continuous 3D MRI acquisition of a patient to acquire k-space data over a plurality of breathing phases and dividing the k-space data into a plurality of k-space data bins” with Fig.4A series of image during expiration and inspiration and Fig.4B step 405 “acquire k-space data over a plurality of breathing phases” reading on a cine imaging), comprising: acquiring, during free breathing of a subject, magnetic resonance imaging (MRI) data corresponding to an area of interest of the subject [...that comprises the heart...] ([0009] “performing a free-breathing continuous 3D MRI acquisition of a patient to acquire k-space data over a plurality of breathing phases and dividing the k-space data into a plurality of k-space data bins” with Fig.4A series of image during expiration and inspiration and Fig.4B step 405 “acquire k-space data over a plurality of breathing phases” and [0027] “target tumor”), wherein the acquiring of the imaging data is performed continuously over a plurality of heart-beats (Fig.4A series of image during expiration and inspiration and Fig.4B step 405 “acquire k-space data over a plurality of breathing phases” and [0010] “ the free-breathing continuous 3D MRI acquisition is performed with a stack-of-stars trajectory or a stack-of-spirals trajectory” continuous acquisition over a plurality of breathing phases which implicitly reads on a plurality of cardiac cycles because breathing phases/breathing cycles are longer in duration than cardiac cycles) and comprises applying a pulse sequence with a spiral trajectory to obtain k-space data corresponding to the area of interest ([0010] “the free-breathing continuous 3D MRI acquisition is performed with ...a stack-of-spirals trajectory... the k-space data may be divided into a plurality of k-space data bins using self-gating signals extracted from k-space centers”); extracting a central region of k-space for each spiral ([0010] “the free-breathing continuous 3D MRI acquisition is performed with ...a stack-of-spirals trajectory... the k-space data may be divided into a plurality of k-space data bins using self-gating signals extracted from k-space centers”) and performing [...cardiac...] self-gating using a [...2D-...] self-gated signal generated from gridding of the acquired imaging data ([0010] “the k-space data may be divided into a plurality of k-space data bins using self-gating signals extracted from k-space centers” with the plurality of data bins reads on a gridding of the acquired imaging data ); and performing, on the acquired imaging data, respiratory motion correction to component for changes in internal anatomic position during respiratory motion, generally but not specifically changes in the heart position  [...to compensate for changes in the heart position during respiratory motion...], ([0007] “a larger number of bins was selected in order to fully resolve the respiratory motion, since the number of k-space lines supporting the reconstruction of individual bin scales down with the number of respiratory bins” and [0008] “providing methods, systems, and apparatuses related to improving respiratory phase-resolved 3D body imaging using iterative motion correction”) wherein the motion correction comprises non-rigid registration of images ([0043] “ For motion assessment, tumor volumes were drawn on the end expiration phase of 4D MR images. Such contour was then mapped to the other respiratory phases using a B-spline based deformable registration in VelocityAI (Varian, Palo Alto, Calif.)” with the deformable registration for motion assessment reads on the non-rigid registration of the images as included for the motion correction in the motion assessment) [...non-rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis...].
Bi teaches performing cardiac self-gating ([0036] “Although the acquisition is described above with reference to respiratory phase, it is not limited as such. More generically, the techniques described herein are applicable to any type of temporal phases that may occur during the image. For example, in other embodiments of the present invention, the general method shown in FIG. 4A and FIG. 4B may be adapted to applications where the temporal phases correspond to the patient's cardiac cycle” with Fig. 4A providing “sort data ... based on self-gating signal” from k-space data and with claim 2 reciting “free-breathing continuous 3D MRI acquisition is performed with a stack-of-stars trajectory or a stack-of-spirals trajectory”.   
Bi does not specifically teach the area of interest of the subject that comprises the heart, using a 2D-self-gated signal for performing cardiac self-gating, performing respiratory motion correction to compensate for changes in the heart position during respiratory motion, performing non rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis as in claim 1. 
However, Han teaches, within the same field of endeavor of imaging with MRI (Title and abstract) for cardiac-respiratory self-gated strategy (abstract) for application to free-breathing condition (Fig.7 “non-breath-held condition), teaches acquiring image data, comprising applying a pulse sequence with a spiral trajectory to obtain k-space data as MRI data corresponding to the area of interest that comprises the heart (Fig. 1 acquisition of data using spiral trajectories in the k-space and p.473 col.1 “A spiral path with azimuthal angle 1 and relative angular velocity k=10 is generated using Eq. [1] “ with “The spiral path was subsequently mapped to N Cartesian grid points along the spiral trajectory” and Fig.6 for imaging the corresponding area of interest including the heart, showing improvement to the conventional ECG gated approach). Additionally, Han teaches performing cardiac self-gating using a 2D-selfgated signal (cardiac-respiratory self-gated strategy (abstract) with p.475 col.1 last ¶ “The ROCK MUSIC acquisition was performed with scan parameters matching those of the original MUSIC... Parameters of the 2D CINE scans included GRE readout, 1.7/4.1ms, FA=20°, 1mm in-plane resolution, 4mm slice thickness, 40 to 60 ms temporal resolution”) as a combined cardiac and respiratory motion self-gated strategy in order to provide more accurate and reliable motion gating decisions (p.479 col. 2 last ¶ “the cardiac and respiratory SG signals enabled more accurate and reliable motion gating decisions”).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bi such that the area of interest (to which the acquired MRI data/obtained k-space data corresponds) comprises the heart and performing cardiac self-gating using a 2D-self-gated signal, since one of ordinary skill in the art would recognize that acquiring data using spiral trajectories in the k-space for k-space data corresponding to the heart as region of interest and directed to the heart motion and the respiratory motion was known in the art as taught by Han. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Han and Bi teach self-gating MRI imaging using spiral trajectory acquisition. The motivation would have been to improve image quality with targeting the heart for applying the cardiac self-gated method and providing an alternative cardiac and respiratory motion compensation with combining the cardiac and respiratory SG signals to improve the reliability of the imaging technique at high magnetic field by providing less motion artifacts with better image quality in the regions that are subject to cardiac motion, as suggested by Han (p.472 col.2 1st ¶ “the ECG signal often becomes unreliable due to magnetohydrodynamic effects at 3 Tesla (T)” and “an alternative cardiac and respiratory motion compensation strategy would be desirable to improve the reliability of MUSIC at high-field strengths and potentially extend the technique to patients breathing freely”, p. 477 “images that were reconstructed from the same k-space data but used cardiac SG triggers show less motion artifacts and have better image quality in the regions that are subject to cardiac motion and p.479 col.2 last ¶ “Several technical components of the proposed methods have contributed to the overall improvement over original MUSIC in terms of image quality and acquisition speed. First, the cardiac and respiratory SG signals enabled more accurate and reliable motion gating decisions”).
Bi and Han do not specifically teach the motion correction comprises non-rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis as in claim 1.
However, Xue teaches within the same field of endeavor for MRI imaging using k-space spiral trajectories (Title, abstract and [0021] and Fig.2 “The method may be combined with various k-space trajectories like radial, spiral readout”) the imaging of heart (Fig. 3 and [0032] for images for each heartbeat during inversion sequence) performing non-rigid registration for the acquired images ([0069] “The estimated deformations are used to warp the original complex frames. The frames output from the scanning are motion corrected. The deformation field is applied. The locations represented by the acquired samples are shifted so that the samples representing the same location are aligned throughout the series” wherein [0049]-[0051] “The data is registered to spatially align the frames of data from different scans. The translation, orientation, and/or scale resulting in a greatest similarity or correlation are found” and “In one embodiment, the registration is a non-rigid registration. The relative spatial position of the locations represented by the data is not maintained, instead allowing for one or more degrees of freedom to warp the positions relative to each other to account for differences in spatial position” with [0052] “The metric may be selected from the group of local cross correlation and mutual information. The elastic registration algorithm may model the deformation as a smooth vector field” with [0068] “In one embodiment, a fast variational non-rigid registration with a localized cross-correlation cost function is used because of the non-rigid nature of cardiac deformation”) therefore reading on the motion correction comprises non-rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the motion correction comprises non-rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis, since one of ordinary skill in the art would recognize that performing a non-rigid registration between the cardiac image for each heart-beat for performing motion correction for each image was known in the art as taught by Xue. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Xue and Han teach cardiac MRI. The motivation would have been to obtain an improved T1 map of the tissue with the non-rigid registration providing corrections for the distortions caused by motion in order to ensure the alignment of the frames/images between each frame or image for each heart-beat so that the same location or locations are represented with their corresponding inversion time despites the imaging scans being occurring at different times, as suggested by Xue ([0048] “The registration aligns the data so that the same location or locations are represented despite the scans occurring at different times. The registration accounts for distortions caused by motion”  [0078] “ An improved T1 map with less fitting errors may be provided”).

Regarding independent claim 22, Bi teaches a system which is used to apply the method  discussed above (Tile and abstract and [0008] “providing methods, systems and apparatus” for performing the invention as in [0009] “performing a free-breathing continuous 3D MRI acquisition of a patient to acquire k-space data over a plurality of breathing phases and dividing the k-space data into a plurality of k-space data bins” which implicitly teaches the use of an MRI imaging device configured to acquire, during free breathing of a subject, magnetic resonance imaging data) reading therefore on an MRI device with processor directly coupled to the MRI imaging device (Figs. 3 and 10) wherein the processor is controlling the functions of the MRI device. Therefore since Bi, Han and Xue are teaching the method for free-breathing cine imaging as in claim 1 and since the step limitations claimed “applying a pulse sequence with a spiral trajectory to obtain k-space data corresponding to the area of interest; extracting a central region of k-space for each spiral and performing cardiac self-gating using a 2D-self-gated signal generated from gridding of the acquired imaging data; and performing, on the acquired imaging data, respiratory motion correction to compensate for changes in the heart position during respiratory motion, wherein the motion correction comprises non-rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis” in claim 22 as performed by MRI imaging device and processor are the same step limitations “applying a pulse sequence with a spiral trajectory to obtain k-space data corresponding to the area of interest; extracting a central region of k-space for each spiral and performing cardiac self-gating using a 2D-self-gated signal generated from gridding of the acquired imaging data; and performing, on the acquired imaging data, respiratory motion correction to compensate for changes in the heart position during respiratory motion, wherein the motion correction comprises non-rigid registration of images between the images for each heart-beat to determine corrective displacements on a heart-beat by heart-beat basis” claimed for the method in claim 1, the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 22 and Bi, Han and Xue disclose claim 22.

Regarding independent claim 23, Bi teaches “computer-readable, non-transitory media. The media has embodied therein, for instance, computer readable program code for providing and facilitating the mechanisms of the embodiments of the present disclosure” ([0055] and Fig.10 with computer-processor for performing free-breathing self-gated imaging) as included as discussed in claim 1 with Bi, Han and Xue teaching the method for free-breathing cine imaging as in claim 1 wherein the same step limitations are claimed in claim 23 than in claim 1. Therefore, the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 23 and Bi, Han and Xue disclose claim 23.

Regarding the dependent claims 2, 6, 9, 11, 12, 15, 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Bi, Han and Xue.
Regarding claim 2, Bi does not teach specifically “a spiral trajectory rotated by the golden angle in time” as in claim 2. Since Bi teaches the claimed invention with “the free-breathing continuous 3D MRI acquisition” wherein “the acquiring comprises applying a gradient echo spiral pulse sequence” except for this limitation as recited in claim 2, Bi can be considered as a “base” method upon which the claimed invention can be seen as an “improvement”.
However, Bi teaches that the method of acquiring  “stack-of-stars” trajectory in k-space with using golden angle trajectory ensure uniform k-space distribution (Fig. 5 and [0040] “FIG. 5 illustrates the k-space trajectory of these two sequences, using stack-of-stars and koosh-ball k-space ordering, respectively. In both cases, golden angle trajectory was used to ensure uniform k-space distribution”). Bi teaches also that “the free-breathing continuous 3D MRI acquisition is performed with a stack-of-stars trajectory or a stack-of-spirals trajectory” ([0010]) for both comparable methods for acquiring free-breathing continuous 3D MRI data wherein the “stack-of-stars” has been improved with the use of golden angle trajectory to ensure uniform k-space distribution.
Additionally, one of ordinary skill in the art would recognize as part of the ordinary capabilities of one skilled in the art to apply the use of the golden angle trajectory to the stack-of-spiral since these method steps of performing a stack-of-star trajectory and performing a stack-of-spiral are commonly known and practiced steps for acquiring non-cartesian k-space trajectories for MRI imaging for performing free-breathing continuous 3D MRI acquisition ([0010]) and the step of using the golden angle trajectory is commonly known and practiced to ensure appropriate image reconstruction with a uniform k-space distribution ([0040]). In this sense, one ordinary skilled person in the art would have reasonably predicted that applying the method of using the golden angle trajectory with the acquisition of “a stack-of-spiral” would have reasonably and predictably resulted in the method of Bi being improved in the same way as the claimed invention.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the acquiring comprises applying a gradient echo spiral pulse sequence with a spiral trajectory rotated by the golden angle in time, because such a modification would have merely involved use of a known technique to improve similar devices (methods, or products) in the same way as the claimed invention (i.e., applying the technique of Bi with using the golden angle trajectory to improve invention of Bi with the acquisition with applying a gradient echo spiral pulse sequence in the same way as the claimed invention).

Regarding claim 6, Bi teaches that “golden angle trajectory was used to ensure uniform k-space distribution” (Fig.5 and [0040]) teaching a pulse sequence using a golden angle trajectory to ensure a uniform k-space distribution. Bi does not teach specifically “a spiral trajectory rotated by the golden angle in time”  as acquisition sequence. However, since Bi teaches the claimed invention with “the free-breathing continuous 3D MRI acquisition” wherein “the acquiring comprises applying a gradient echo spiral pulse sequence” except for this limitation as recited above, Bi can be considered as a “base” method upon which the claimed invention can be seen as an “improvement”.
Bi teaches that the method of acquiring  “stack-of-stars” trajectory in k-space with using golden angle trajectory ensure uniform k-space distribution (Fig. 5 and [0040] “FIG. 5 illustrates the k-space trajectory of these two sequences, using stack-of-stars and koosh-ball k-space ordering, respectively. In both cases, golden angle trajectory was used to ensure uniform k-space distribution”). Bi teaches also that “the free-breathing continuous 3D MRI acquisition is performed with a stack-of-stars trajectory or a stack-of-spirals trajectory” ([0010]) for both comparable methods for acquiring free-breathing continuous 3D MRI data wherein the “stack-of-stars” has been improved with the use of golden angle trajectory to ensure uniform k-space distribution.
Additionally, one of ordinary skill in the art would recognize as part of the ordinary capabilities of one skilled in the art to apply the use of the golden angle trajectory to the stack-of-spiral since these method steps of performing a stack-of-star trajectory and performing a stack-of-spiral are commonly known and practiced steps for acquiring non-cartesian k-space trajectories for MRI imaging for performing free-breathing continuous 3D MRI acquisition ([0010]) and the step of using the golden angle trajectory is commonly known and practiced to ensure appropriate image reconstruction with a uniform k-space distribution ([0040]). In this sense, one ordinary skilled person in the art would have reasonably predicted that applying the method of using the golden angle trajectory with the acquisition of “a stack-of-spiral” would have reasonably and predictably resulted in the method of Bi being improved in the same way as the claimed invention.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the acquiring comprises applying a gradient echo spiral pulse sequence with a spiral trajectory rotated by the golden angle in time as a pulse sequence using a golden angle trajectory to ensure a uniform k-space distribution therefore applying a pulse sequence which uses a uniform density spiral, because such a modification would have merely involved use of a known technique to improve similar devices (methods, or products) in the same way as the claimed invention (i.e., applying the technique of Bi with using the golden angle trajectory to improve invention of Bi with the acquisition with applying a gradient echo spiral pulse sequence in the same way as the claimed invention).
Therefore Bi teaches applying a pulse sequence which uses a uniform density spiral, since it is common practice in the art to use the golden angle to rotate radial or spiral arms for uniform temporal and spatial sampling distribution therefore teaching the acquiring comprises applying a pulse sequence which uses a uniform density spiral as claimed.

Regarding claim 9, Bi does not specifically teach applying a steady-state free precession (SSFP) pulse sequence as in claim 9.
However, Xue teaches, within the same field of endeavor, applying a steady-state free precession pulse sequence ([0110]) “The imaging parameters are: SSFP, flip angle 350, FOV 360.times.270 mm.sup.2, slice thickness 6 mm, minimum TI 120 ms, increment 80 ms, matrix 192.times.130, TR/TE 2.4/1.0 ms, and 7/8 partial Fourier plus parallel imaging factor 2 with temporal resolution 140 ms. A total of 63 modified Look-Locker inversion recovery series (34/29 pre/post-contrast, 36/27 short/long axis) are acquired”). It is known in the art that the MOLLI sequence uses SSFP sequence as a modified sequence to the conventional Look-Locker imaging sequence as applied to theT1 mapping to the heart ([0110]).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the acquiring comprises applying a steady-state free precession pulse sequence, since one of ordinary skill in the art would recognize that imaging using  SSFP sequences was known in the art as taught by Xue. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Xue and Han teach cardiac MRI. The motivation would have been to use the known SSFP sequence included in the MOLLI method in order to improve the T1 map quality of the heart, as suggested by Xue ([0018] “The phase sensitive MOLLI mapping also leads to improved T1 map quality because the uncertainties of whether to invert points near the signal nulling are removed”).

Regarding claim 11, Bi does not specifically teach the image reconstruction is performed using at least one of parallel imaging, compressed sensing, dictionary learning, model based reconstruction, low rank tensor reconstruction, manifold learning, or machine learning.
However, Xue teaches within the same field of endeavor parallel imaging ([0110] “SSFP ... partial Fourier plus parallel imaging factor 2 with temporal resolution 140 ms”) therefore teaching the image reconstruction is performed using at least one of parallel imaging, compressed sensing, dictionary learning, model based reconstruction, low rank tensor reconstruction, manifold learning, or machine learning as claimed. MOLLI sequences do not conventionally require parallel imaging but are necessitating fast imaging to remain free of artifacts due to cardiorespiratory motion. 
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi with the image reconstruction being performed using at least one of parallel imaging, compressed sensing, dictionary learning, model based reconstruction, low rank tensor reconstruction, manifold learning, or machine learning, since one of ordinary skill in the art would recognize that use of parallel imaging with MOLLI sequences was known in the art in order to perform fast motion correction with free-breathing MOLLI, as taught by Xue. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Xue and Bi teach motion correction for cardiac MRI. The motivation would have been to use the MOLLI method combined with parallel imaging to minimize artifacts from cardiorespiratory motion, as suggested by Xue ([0110]).

Regarding claim 12, as discussed above, Bi does not specifically teach the area of interest comprises the whole heart of the subject.
However, as discussed above, Han teaches the area of interest comprises the whole heart of the subject (Table 1 describing all the different area analyzed from the heart, therefore reading on the region of interest comprises the whole heart).
 Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the area of interest comprises the whole heart of the subject, since one of ordinary skill in the art would recognize that imaging and analyzing the whole heart as region of interest was known in the art as taught by Han. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Han and Bi teach self-gating MRI imaging using spiral trajectory acquisition. The motivation would have been to improve image quality with self-gated method from the conventional ECG-gated method as directed to pediatric cardiac imaging, as suggested by Han (Fig. 6).

Regarding claim 15, Bi teaches that “the free-breathing continuous 3D MRI acquisition is performed with a stack-of-stars trajectory or a stack-of-spirals trajectory” ([0010]) for both comparable methods for acquiring free-breathing continuous 3D MRI data, therefore  Bi is teaching the limitation “the acquiring comprises applying a pulse sequence which uses a stack-of-spirals trajectory used to cover a 3d volume”. 

Regarding claim 17, Bi does not specifically teach applying a pulse sequence during or after injection of a contrast agent into the subject.
However, Han teaches within the same field of endeavor applying a pulse sequence during or after injection of a contrast agent into the subject (p.475 col.1 2nd ¶ “Ferumoxytol was administrated as an MRI contrast agent at an elemental iron dose of 4 mg/kg body weight by slow infusion”).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi, such that the acquiring comprises applying a pulse sequence during or after injection of a contrast agent into the subject, since one of ordinary skill in the art would recognize that imaging and analyzing using a contrast agent was known in the art as taught by Han. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Han and Bi teach self-gating MRI imaging using spiral trajectory acquisition. The motivation would have been to improve image quality with self-gated method from the conventional ECG-gated method as directed to pediatric cardiac imaging, as suggested by Han (Fig. 6).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017)  in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1, and further in view of Kustner et al. (2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP) 2015, pp. 788-792; Pub.Date 2015) and Guo (2017 Ph.D. Thesis Johns Hopkins University, Baltimore, 166 pages; Pub.Date 01/2017).
Bi, modified in view of the teachings of Han and Xue, teaches the method of claim 1 as set forth above.
Bi, Han and Xue do not specifically teach extracting the self-gating signal from a fully sampled central region of the k-space as in claim 3.
Regarding claim 3, Kustner teaches within the same field of endeavor of correcting motion in diagnostic imaging (Title and abstract) the use of a fully sampled k-space center region with the extraction of a navigator signal used for a respiratory self-gating signal (p.789 col.1 last ¶ “a fully sampled k-space center region r ensures the Hermitean symmetry extraction in the reconstruction. Every TNav, the MR sequence is constrained to acquire a series of My,Nav X Mz,Nav samples in the k-space center ky                         
                            ∈
                        
                     [- My,Nav /2, My,Nav /2], kz                         
                            ∈
                        
                     [- My,Nav /2, My,Nav /2] which can be extracted during the reconstruction and serve as a navigator signal. This navigator signal captures the current respiratory motion state... is used to bin the acquired samples in the gating step to their corresponding motion state”) therefore teaching extracting the self-gating signal corresponding to the respiratory motion from a fully sampled central region of the k-space. 
Additionally, Guo teaches within the same field of endeavor of motion tracking in diagnostic imaging such as CMRI (Title and abstract) tracking both cardiac and respiratory motion (abstract) with extracting the cardiac motion and the respiratory motion separately (p.37 “First, a stream of pseudo-projections from within the navigator zone was formed. Cardiac motion and respiratory motion were extracted independently from the stream”) wherein the “navigator zone” is the Cartesian readouts in k-space “near center” within an interval around ky = 0 (p.31 2nd ¶ “the interval centered on ky=0 within which the Cartesian readouts are considered “near center” and used for motion tracking will be referred to as the “navigator zone.””). Guo teaches also that the self-gating signals are extracted using a PCA analysis (p.39 2nd ¶ “First, a simple method based on principal component analysis (PCA) was used to extract the cardiac waveform [47]” for the cardiac motion and performed similarly for the respiratory motion p.40 3rd ¶ “Respiratory waveform extraction and filtering was similar to that described in the previous section”) with both respiratory and cardiac motion identified for self-gating (p.42 last ¶ “cardiac motion and respiratory motion were captured” and in good agreement with the ECG gating reference for the cardiac motion “the self-gating cardiac events were accurate to about 30 ms with respect to ECG”) as applied to ECG-free and free-breathing imaging scanning without loss of imaging efficiency (p.44 1st ¶ “this technique allows for ECG-free and free-breathing scanning without the loss of imaging”). Guo teaches also that the “navigator zone” can be expanded to a 3D centered zone (p.50 last ¶ “Similar to using a central segment of ky, a central rectangle of the kykz-space can be set as the navigator zone, which will be approximately uniformly covered by readouts”) therefore teaching extracting the self-gating signal from a sampled central region of the k-space for a cardiac self-gating signal in a similar way that for a respiratory self-gating signal.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that performing the cardiac self-gating comprises extracting the self-gating signal from a fully sampled central region of the k-space, since one of ordinary skill in the art would recognize that tracking the respiratory motion to extract the respiratory self-gating signal from a fully sampled k-space central region was known in the art as taught by Kustner and since extracting both the cardiac self-gating signal and the respiratory self-gating signal with the same process from a uniformly covered center region of the k-space was also known in the art as taught by Guo. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Guo, Kustner and Bi, Han and Xue teach the combined cardiac and respiratory self-gating correction for motion. The motivation would have been to provide a fully sampled k-space center region that ensures Hermitian symmetry and therefore allows for acceleration techniques that exploit Hermitian symmetry, as suggested by Kustner (p.789 col.1 last ¶)and to provide  redundant sampling for the current motion states and redundant sampling of the k-space center region for image reconstruction to improve the image quality.

Regarding the dependent claim 4, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Bi, Han, Xue, Kustner and Guo.
Regarding claim 4, Bi does not specifically teach extracting the self-gating signal from the fully sampled central region of the k-space comprises principal component analysis (PCA) as in claim 4.
However, as discussed above for claim 3, Guo teaches the extraction of the cardiac self-gating signal and the respiratory self-gating signal from the k-space central region using a principal component analysis (PCA) (p.39 2nd ¶ “First, a simple method based on principal component analysis (PCA) was used to extract the cardiac waveform [47]” for the cardiac motion and performed similarly for the respiratory motion p.40 3rd ¶ “Respiratory waveform extraction and filtering was similar to that described in the previous section”).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the extracting the self-gating signal from the fully sampled central region of the k-space comprises principal component analysis, since one of ordinary skill in the art would recognize that extracting data using PCA which extracts the most significant component of the motions within the signals was known in the art as taught by Guo. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Guo and Bi teach self-gated MRI. The motivation would have been to provide extraction of the different main motions such as heart rates as corresponding to heart rates from normal patient and patients with high heart rates as suggested by Guo (p.39 2nd ¶ “The five eigenvectors were each Fourier-transformed in time, and the strongest frequency on any eigenvector between 40 and 90 beats per minute was detected as the cardiac frequency. The latter value was used since it corresponded well with the heart rates of normal subjects, though higher values could also be used for patients with faster cardiac rhythm. The eigenvector with the most energy at this frequency was used as the cardiac waveform”) and similarly for the respiratory motion for tracking, as suggested Guo (p.40 3rd ¶ “Respiratory waveform extraction and filtering was similar to that described in the previous section, though with a frequency selection range of 4 to 30 cycles per minute”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1, and further in view of Chen et al. (USPN 20150285889 A1; Pub.Date 10/08/2015; Fil.Date 04/02/3015).
Bi, modified in view of the teachings of Han and Xue, teaches the method of claim 1 as set forth above.
Bi, Han and Xue do not specifically teach a pulse sequence using a variable density spiral with a fully sampled center as in claim 5.
Regarding claim 5, Chen teaches using a variable density spiral (Title and abstract “The acquiring includes performing accelerated variable-density sampling” and [0044] “The variable-density sampling may include variable-density spiral sampling, and the phase-contrast displacement encoding may include cine displacement encoding with stimulated echoes (DENSE). The acquiring of the magnetic resonance data may use a variable density Cartesian trajectory or a non-Cartesian trajectory” and [0051] “variable-density spiral sampling is used for data acquisition, with full sampling for the center of k-space and undersampling for the outer portion of k-space”) therefore reads on a pulse sequence using a variable density spiral with a fully sampled center as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the acquiring comprises a pulse sequence using a variable density spiral with a fully sampled center, since one of ordinary skill in the art would recognize that performing variable-density sampling with spiral sampling over fully sampled center region of the k-space was known in the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Chen and Bi teach cine MRI. The motivation would have been to reduce the acquisition time by under sampling the outer portion of the k-space and providing significant simplification for image reconstruction towards high-quality myocardial strain imaging, as suggested Chen ([0067] and [0071]).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1, and further in view of Shin et al. (USPN 20130274592 A1; Pub.Date 10/17/2013; Fil.Date 02/28/2013).
Bi, modified in view of the teachings of Han and Xue, teaches the method of claim 1 as set forth above.
Bi, Han and Xue do not specifically teach a pulse sequence which uses a dual density spiral as in claim 7.
However, regarding claim 7, Shin teaches within the same field of endeavor of MRI imaging analysis (Title and abstract) the use dual-density spiral for acquisition of images ([0077] “The pulse sequence of FIG. 2 can include an inversion preparation pulse followed by ... the acquisition of 3D stack-of-spiral data... the spiral trajectory can be used in place of a 2D Fourier Transform (FT) readout employed in some conventional systems. This may be achieved using, for example, dual density sampling such that the inner part of k-space is fully sampled, and the remaining outer part is under-sampled by a factor of at least about 1.1, 1.2, 1.3, 1.4, 1.5, 1.6. 1.7, 1.8, 1.9, 2, 3, 4, 5, 6, 7, 8, 9, or 10. ”).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi modified in view of the teachings of Han and Xue, such that the acquiring comprises a pulse sequence which uses a dual density spiral, since one of ordinary skill in the art would recognize that using a dual-density spiral for acquisition of images was known in the art as taught by Shin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Shin and Bi teach cine MRI. The motivation would have been to provide a method with a dual density sampling to provide acquisition with the inner part of the k-space being fully sampled and the outer part of the k-space being under-sampled by a variable factor in order to minimize the acquisition time for contrast image reconstruction from the under-sampled k-space data, as suggested by shin ([0109] “Three-dimensional ELGE images are reconstructed from the two-fold under-sampled k-space data”) and the fully sampled inner k-space are used for image calibration, as suggested by Shin ([0109] “The fully sampled inner k-space data are used for coil calibration”).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1, and further in view of Wu et al. (2011 J. Cardiovasc. Mag. Reson. 13:P328; Pub.Date 2011).Bi, Han and Xue do not specifically teach a pulse sequence which uses spirals with a slice selection gradient played out during readout to cover a 3d volume with cones as in claim 16.
Regarding claim 16, Wu teaches within the same field of endeavor of imaging  the heart for MRA with free0breathing conditions (Title and abstract) performing 3D whole-heart free-breathing coronary MRA by using the 3D cones readout trajectory (Fig. 1 and p.1 col.1 2nd ¶) therefore providing readout for image reconstruction with the use of a pulse sequence which uses spirals with a slice selection gradient played out during readout to cover a 3d volume with cones (Fig.1). 
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the acquiring comprises a pulse sequence which uses spirals with a slice selection gradient played out during readout to cover a 3d volume with cones, since one of ordinary skill in the art would recognize that using a readout that comprises a stack of spirals or readouts along a surface of a cone was known in the art as taught by Wu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wu and Bi teach free-breathing MRI imaging of the patient. The motivation would have been to reduce the scan time with the limited readout from the cones and improve the robustness to motion, as suggested by Wu (p.2 col.1 3rd ¶ Conclusions).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1 and further in view of Boada et al (USPN 20170220900 A1; Pub.Date 08/03/2017; Fil.Date 01/30/2017) and Weizman et al. (USPN 20160063739 A1; Pub.Date 03/03/2016; Fil.Date 08/26/2015).
Bi, modified in view of the teachings of Han and Xue, teaches the method of claim 1 as set forth above. 
Bi, Han and Xue do not specifically teach decomposition of low rank and sparsity components to separate background and dynamic components as in claim 8.
However, Boada teaches, within the same field of endeavor of MRI imaging (Title and abstract), decomposition of low rank and sparsity components to separate background and dynamic components ([0013] “The decomposition procedure(s) can be a low rank plus sparse (L+S) decomposition procedure. A first matrix(es) can be generated based on the first imaging information and second matrix(es) can be generated based on the second imaging information” and [0056] “The L+S matrix decomposition can be used by the exemplary system, method and computer-accessible medium for the isolation of the low-rank defining ODF features. It can be used to recover both the low-rank and the sparse components exactly under limited restrictions of rank and sparsity.... it can be used for tasks such as... background extraction in video... and dynamic CT” reading on separation of background from dynamic images) and additionally, Weizman teaches within the same field of endeavor (Title and abstract) that “dynamic MRI as a superposition of a low-rank background component and a sparse dynamic component” ([0008]).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the image reconstruction comprises decomposition of low rank and sparsity components to separate background and dynamic components, since one of ordinary skill in the art would recognize that using low rank and sparsity matrices to separate background from dynamic images was known in the art as taught by Boada and Weizman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Boada and Bi teach diagnostic MRI imaging. The motivation would have been to provide images with higher quality for dynamic MRI imaging, as suggested by Weizman ([0005] and [0008]) and by Boada ([0013]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1, and further in view of Kawaji et al. (USPN 20150276909 A1; Pub.Date 10/01/2015; Fil.Date 05/09/2014).
Bi, Han and Xue teach the method of claim 1 as set forth above. Bi teaches a pulse sequence having has a spiral trajectory as discussed in claim 1.
Bi, Han and Xue do not specifically teach wherein the spirals are rotated in time by an angle differing from the golden angle as in claim 10.
However, Kawaji teaches within the same field of endeavor of MRI (Title and abstract) wherein the spirals are rotated in time by an angle differing from the golden angle ([0053] “To enable reconstruction of a subset of radial k-space lines with minimal artifacts, uniform distribution of the radial lines becomes desirable. However, a reconstruction window may only partially cover the acquisition window, and such coverage is dependent on the pulse sequence parameters; thus, golden-angle interleaving over multiple segments does not necessarily result in a uniform distribution. In this way, an empirical approach is developed to determine the optimal rotation angle that evenly distributes the radial k-space spokes for any subset of the acquisition window in a 3D k-space segmented radial stack-of-stars coronary MRI.” Therefore, defining a rotation different than with the golden angle for the non-cartesian trajectories).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of B such that the spirals are rotated in time by an angle differing from the golden angle, since one of ordinary skill in the art would recognize that using different rotation angle than the Golden angle to obtain uniform distribution of the non-cartesian trajectories within the k-space was known in the art as taught by Kawaji. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kawaji and Bi teach cardiac cine MRI. The motivation would have been to optimize the rotation angle for the non-cartesian trajectories to provide a uniform distribution of these trajectories within the k-space, as suggested by Kawaji ([0053]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1 and further in view of Beck (USPN 20160313433 A1; Pub.Date 10/27/2016; Fil.Date 04/22/2016).
Bi, modified in view of the teachings of Han and Xue teaches the method of claim 1 as set forth above. 
Bi, Han and Xue do not specifically teach performing simultaneously multi-slice imaging as in claim 14.
However, Beck teaches within the same field of endeavor of MRI imaging with motion compensation (Title and abstract) performing simultaneously multi-slice imaging (abstract and [0019] “This enables the simultaneous multi-slice technique to be used to acquire a number of slices at the same time” with [0037] for grouping sets of multi-slices for acquisition of volume “In this embodiment, the grouping of the first slices to form the first slice groups and the grouping of the second slices to form the second slice groups is performed using the simultaneous and/or coherent excitation of the slices according to the simultaneous multi-slice technique. In this way, the first slices of the number of first slice groups which are grouped to form a first slice group are those that are simultaneously excited. Also, the second slices of the number of second first slice groups which are grouped to form a second slice group are those that are simultaneously excited” and [0038] “In another embodiment, the second slice groups are selected such that the positioning of the number of second slices in the navigator volume is as far apart as possible from one another. The second slices can most advantageously be positioned as far away as possible from one another in the navigator volume. This enables a uniform coverage of the reference navigator volume by the navigator volume. It is thereby possible to avoid specific adjacent second slices of the number of second slices from being positioned closer to one another than other adjacent second slices of the number of second slices”).
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the acquiring the MRI data comprises performing simultaneously multi-slice imaging, since one of ordinary skill in the art would recognize that grouping slices in spatially different regions for performing simultaneous multi-slice imaging was known in the art as taught by Beck. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Beck and Han teach motion compensated cardiac cine MRI. The motivation would have been to decrease the acquisition time and maintain the scanning of the navigator volume as uniform as possible during that time, as suggested by Beck ([0019] “This enables accelerated acquisition of the reference navigator volume” and [0039] “The second slices are preferably as far apart from another in the navigator volume and preferably are simultaneously positioned such that they scan the reference navigator volume as uniformly as possible”). 

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017)  in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and in view of Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1 and further in view of Wang et al. (USPN 20110044524 A1; Pub.Date 02/24/2011; Fil.Date 04/28/2009).
Bi, modified by the teachings of Han and Xue, teaches the method of claim 1 as set forth above.
Bi, Han and Xue do not specifically teach a T1, T2, or other magnetization preparation are performed one or more times during the acquisition to cause a signal intensity variation as in claim 18.
Regarding claim 18, however, Wang teaches, within the same field of endeavor of MRI imaging for monitoring cardiac and respiratory motion (Title, abstract, [0473] “monitoring the composite cardiac and respiratory motion”), “acquiring kz encoded data during the readout preparation” ([0474]) teaching therefore a T1, T2, or other magnetization preparation are performed one or more times during the acquisition to cause a signal intensity variation as claimed. 
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the method further comprises performing a T1, T2, or other magnetization preparation one or more times during the acquisition to cause a signal intensity variation, since one of ordinary skill in the art would recognize that acquiring encoded data during the readout preparation was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Bi teach MRI imaging for motion assessment. The motivation would have been to provide reference readouts by generating a set of navigator images to monitor properly both cardiac and respiratory motion, as suggested by Wang ([0452] “navigation echoes are used in high resolution cardiac MRI for tracking physiological motion to suppress motion blurring artifacts”). 

Regarding claim 21, as discussed in claim 1, Bi teaches that “the free-breathing continuous 3D MRI acquisition is performed with a stack-of-stars trajectory or a stack-of-spirals trajectory” ([0010]) for both comparable methods for acquiring free-breathing continuous 3D MRI data wherein the “stack-of-spirals” has been improved with the use of golden angle trajectory to ensure uniform k-space distribution. However, Bi, Han and Xue do not specifically teach the navigation is performed using a navigator signal played out during the continuous acquisition using a rectilinear linear, spiral, cone, or other trajectory as in claim 21.
However, Wang teaches the use of a navigator gating for tracking physiological motion ([0452] “Navigator echoes are used in high resolution cardiac MRI for tracking physiological motion to suppress motion blurring artifacts... Real-time filtering of navigator data without delay, as opposed to the previously used retrospective frequency band filtering for which the response delay is inherent, is required for effective prospective direct cardiac navigator gating”) wherein the “prospective direct cardiac navigator gating” reads on the navigation being performed using a navigation signal played out during the continuous acquisition of the MRI imaging signal with Wang also teaching the prospective navigation being performed continuously during data acquisition ([1040] “the Kalman filtering approach provides an effective way of filtering out noise and separating cardiac and respiratory components of continuous navigator waveforms simultaneously with the data acquisition, providing an on-line prospective data processing alternative to off-line retrospective analysis for synchronization with physiological motion”).Therefore Wang teaches performing the navigation using a navigator signal played out during continuous acquisition using a rectilinear linear, spiral, cone, or other trajectory as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bi, Han and Xue with navigation is performed using a navigator signal played out during continuous acquisition using a rectilinear linear, spiral, cone, or other trajectory, since one of ordinary skill in the art would recognize that performing prospective navigation with echo data  was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Bi teach MRI imaging for motion assessment. The motivation would have been to provide an effective way of prospectively filtering motion noise and separating cardiac and respiratory motion components during data acquisition, as suggested by Wang ([1040]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017)  in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1 and further in view of  Meyer et al. (USPN 20160324427 A1; Pub.Date 11/10/2016; Fil.Date 01/07/2014).
Bi, modified in view of the teachings of Han and Xue, teaches the method of claim 1 as set forth above.
Bi, Han and Xue do not specifically teach generating, from part of the acquired magnetic resonance imaging data, a static image depicting myocardial scarring as in claim 19.
However, Meyer teaches, within the same field of endeavor of MRI imaging (Title, abstract and [0035] imaging device including MRI), the common practice of generating static images for the purpose of creating images to characterize myocardial tissue to detect fibrosis ([0007]) therefore teaching generating, from part of the acquired magnetic resonance imaging data, a static image depicting myocardial scarring.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the method further comprises generating, from part of the acquired magnetic resonance imaging data, a static image depicting myocardial scarring, since one of ordinary skill in the art would recognize that acquiring both static and dynamic/cine imaging were common practice in the art as taught by Meyer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Meyer and Bi teach MRI imaging for motion assessment. The motivation would have been to provide a method to localize regions of the myocardial tissue that are inactive or dead.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (USPN 20170328970 A1; Pub.Date 11/16/2017; Fil.Date 05/09/2017) in view of Han et al. (2017 Mag. Resonan. Med. 78:472-483; ePub 08-16-2016) and Xue et al. (USPN 20130272591 A1; Pub.Date 10/17/2013; Fil.Date 04/07/2013) as applied to claim 1  and further in view of Spottiswoode et al. (USPN 20140314289 A1; Pub.Date 10/23/2014; Fil.Date 04/04/2014).
Bi, modified by in view of the teachings of Han and Xue, teaches a method as set forth above.
Bi, Han and Xue do not specifically teach generating, from part of the acquired magnetic resonance imaging data, a parametric map of T1 or T2 relaxation times as in claim 20.
However, Spottiswoode teaches, within the same field of endeavor of MRI imaging (Title and abstract), an MRI system configured to generate T1 relaxation time parametric map ([0025] “a system automatically determines the null inversion time using a T1 parametric map... to improve inter-scan reliability in MRI myocardial viability imaging”, with [0033] “T1 recovery is sampled over multiple heartbeats after an inversion radiofrequency pulse or a saturation radiofrequency pulse” with [0037] “in the presence of non-viable tissue, the range of T1 values within the myocardial boundaries may include both healthy and fibrotic myocardium” for characterizing the status of the myocardial tissue) therefore teaching generating, from part of the acquired magnetic resonance imaging data, a parametric map of T1 or T2 relaxation times. 
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the method of Bi such that the method further comprises generating, from part of the acquired magnetic resonance imaging data, a parametric map of T1 or T2 relaxation times, since one of ordinary skill in the art would recognize that generating a parametric map of T1 relaxation time for the cardiac tissue were common practice in the art as taught by Spottiswoode. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Spottiswoode and Han teach MRI imaging for cardiac imaging. The motivation would have been to identify healthy myocardial tissue in MR image data from the parametric T1 mapping, as suggested by Spottiswoode (Fig. 10 and [0046] “FIG. 10 provides an overview of an additional process 1000 for identifying healthy tissue in MR image data... At 1005, a T1-mapping image of a tissue of interest is generated. This T1-mapping image includes T1 values within an expected range of T1 values for the tissue of interest”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793